Citation Nr: 1308294	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a skin disability, to include as a result of exposure to herbicides or as secondary to Parkinson's disease.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or as secondary to Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran had active duty service from November 1950 to July 1953, and reportedly had additional active duty service from May 1978 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011, a statement of the case was issued in October 2011, and a substantive appeal was received in October 2011.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  Additional documents pertinent to this appeal in Virtual VA have been printed and associated with the physical claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently has Parkinson's disease, a skin disability, and hypertension as a result of allegedly being exposed to herbicides during military service.

Parkinson's disease shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  However, skin disabilities (with the exception of chloracne) and hypertension are not listed conditions for presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Service personnel records confirm that the Veteran served in Korea from November 1951 to September 1952.  He alleges that, while stationed in Korea, he worked as an explosives handler and was exposed to chemicals, including the pesticide dichlorodiphenyltrichloroethane (DDT), which were sprayed from planes overhead onto his base to control mosquitoes and other insects.  He also alleges that he spent time in a hard-backed tent in a rice paddy in Korea where they also sprayed chemicals.  Furthermore, he alleges that he handled cases of chemicals which he individually sprayed directly onto his body and in his sleeping quarters and blankets to keep the mosquitoes away.  On remand, the Veteran's complete service personnel file should be obtained through official sources, to include records of his unit assignment(s) and job duties for his period of service in Korea.

Manual provisions provide that for claims for herbicide exposure outside of Vietnam (during the Vietnam Era) and the demilitarized zone in Korea (between April 1968 and July 1969), a request to Compensation and Pension Service should be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used.  If such request yields a negative result, then a request to the U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 2.C.10.n.

As will be noted below, the record includes references that suggest that the Veteran may have received VA treatment for essential tremor in the early 1990s (as noted by an October 2010 VA treatment record); for a skin disorder in 2003 (as noted by a September 2009 VA treatment record); and for hypertension immediately following service (as noted by the Veteran in his claim for hypertension in July 2010), as well as in the late 1980s or early 1990s, in 1999, and in April 2002 (as noted at an August 2010 VA hypertension examination).  The Board finds that action must be taken to ensure that the complete set of the Veteran's VA treatment records are available for review.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain outstanding VA treatment records for all of the Veteran's claimed disabilities.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the contentions and theories of service connection raised in this case, the Board finds that appropriate VA examinations are warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel file through official sources, to include verification of the reported active duty service form May 1978 to September 1978, and reports of his unit assignment(s) and job duties for his period of service in Korea.  If records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Ask the Veteran to provide dates, locations, and units relating to duties in Korea in sufficient detail to submit a verification request to JSRRC.

3.  The RO/AMC should make arrangements to obtain all outstanding (not already contained in the claims file) VA medical records of treatment the Veteran has received for his Parkinson's disease, skin disability, and hypertension (including specifically from the VA Health Care System in Minneapolis, Minnesota).

4.  After the completion of the above, attempt to verify the Veteran's claimed exposure to herbicides through JSRRC, per current M21-1MR provisions.  Specifically, the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service as an explosives handler with the U.S. Air Force in Korea during the period from November 1951 to September 1952.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

5.  After the completion of the above the RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his Parkinson's disease, skin disability, and hypertension.  It is imperative that the claims file be made available to the examiners for review in connection with the examinations.

After examining the Veteran and reviewing the claims file, the appropriate examiner should offer responses to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's Parkinson's disease is causally related to any verified exposure to herbicides and/or other chemicals?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin disability is causally related to any verified exposure to herbicides and/or other chemicals?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the hypertension is causally related to any verified exposure to herbicides and/or other chemicals?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin disability is proximately due to or caused by the Veteran's Parkinson's disease?

     e)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin disability has been aggravated by the Veteran's Parkinson's disease?

     f)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to or caused by the Veteran's Parkinson's disease?

     g)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by the Veteran's Parkinson's disease?

The examiners should clearly discuss the reasons for their medical opinions.

6.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issues on appeal under all appropriate theories of service connection (direct, presumptive, secondary as may be appropriate).  If any issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

